 1                                                              Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                           No. CR18-159-RSM
11                            Plaintiff,
12                    v.
                                                          PRELIMINARY ORDER OF
13
      ANDRII KOLPAKOV                                     FORFEITURE
14
                              Defendant.
15
16
17         THIS MATTER comes before the Court on the parties’ Stipulated Motion for
18 Entry of a Preliminary Order of Forfeiture (“Stipulated Motion”) seeking to forfeit, to the
19 United States, Defendant Andrii Kolpakov’s interest in the following property:
20         1.       $75,000 in U.S. currency, representing, in part, the proceeds the Defendant
21                  obtained as a result of Conspiracy to Commit Wire Fraud, in violation of
22                  18 U.S.C. § 1349. This sum of money is separate and distinct from the
23                  restitution that is ordered in this case;
24         2.       Asus laptop, model no. X510U (serial no. HANOCX24R525436);
25         3.       Toshiba 128 GB SSD (serial no. 671510BATMXT);
26         4.       SATA hard drive (serial no. 87VEC1G9T SWFHDKCB8888E0A01T);
27
28

     Preliminary Order of Forfeiture - 1                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Andrii Kolpakov, CR18-159-RSM                        SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1         5.       Gold colored Samsung SM J500H Galaxy J5 cell phone (serial no.
 2                  RV1H40M03WV, IMEI 357950071755024/01 and 35800071755027/0);
 3                  and
 4         6.       Various SIM cards.
 5         The Court, having reviewed the parties’ Stipulated Motion, as well as the other
 6 papers and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
 7 Forfeiture is appropriate because:
 8         •        The proceeds of Conspiracy to Commit Wire Fraud, in violation of
 9                  18 U.S.C. § 1349, are forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C) and
10                  28 U.S.C. § 2461(c);
11         •        Facilitating property, which was obtained with proceeds from, or used to
12                  commit Conspiracy to Commit Computer Hacking, in violation of
13                  18 U.S.C. § 371, is forfeitable pursuant to 18 U.S.C. §§ 982(a)(2)(B) and
14                  1030(i);
15         •        Pursuant to the Plea Agreement he entered on November 16, 2020, and as
16                  further identified and stipulated to by the parties, the Defendant agreed to
17                  forfeit the sum of money in the amount of $75,000 in U.S. currency, as
18                  identified above in paragraph 1 above, as it represents, in part, the proceeds
19                  the Defendant obtained as a result of Conspiracy to Commit Wire Fraud.
20                  Dkt. No. 48, ¶ 9. Additionally, the Defendant agreed to forfeit the
21                  electronic equipment identified in paragraphs 2-6 above, as it constitutes or
22                  is derived from proceeds of, and/or facilitated his commission of
23                  Conspiracy to Commit Computer Hacking. Id.; and
24         •        The sum of money in the amount of $75,000 in U.S. currency is personal to
25                  the Defendant; pursuant to Federal Rule of Criminal Procedure (“Fed. R.
26                  Crim. P.”) 32.2(c)(1), no third-party ancillary process is required before
27                  forfeiting it.
28 //

     Preliminary Order of Forfeiture - 2                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Andrii Kolpakov, CR18-159-RSM                          SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1         NOW, THEREFORE, THE COURT ORDERS:
 2         1)       Pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(2)(B), and 1030(i),
 3 28 U.S.C. § 2461(c), and his Plea Agreement, the Defendant’s interest in the above-
 4 identified sum of money in the amount of $75,000 in U.S. currency and electronic
 5 equipment is fully and finally forfeited, in its entirety, to the United States;
 6         2)       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)–(B), this Preliminary Order of
 7 Forfeiture will become final as to the Defendant at the time he is sentenced; it will be
 8 made part of the sentence; and, it will be included in the judgment;
 9         3)       No right, title, or interest in the above-identified sum of money in the
10 amount of $75,000 exists in any party other than the United States;
11         4)       Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy the sum of money,
12 in whole or in part, the United States may move to amend this Order, at any time, to
13 include substitute property having a value not to exceed $75,000;
14         5)       The United States Department of Justice, Federal Bureau of Investigations,
15 and/or its authorized agents or representatives, shall maintain the above-identified
16 electronic equipment in its custody and control until further order of this Court;
17         6)       Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
18 United States shall publish notice of this Preliminary Order and the United States’ intent
19 to dispose of the electronic equipment as permitted by governing law. The notice shall be
20 posted on an official government website—currently www.forfeiture.gov—for at least
21 thirty (30) days. For any person known to have alleged an interest in the electronic
22 equipment, the United States shall also, to the extent possible, provide direct written
23 notice to that person. The notice shall state that any person, other than the Defendant,
24 who has or claims a legal interest in the electronic equipment must file a petition with the
25 Court within sixty (60) days of the first day of publication of the notice (which is thirty
26 (30) days from the last day of publication), or within thirty (30) days of receipt of direct
27 written notice, whichever is earlier. The notice shall advise all interested persons that the
28 petition:

     Preliminary Order of Forfeiture - 3                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Andrii Kolpakov, CR18-159-RSM                          SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                  a.    shall be for a hearing to adjudicate the validity of the petitioner’s
                          alleged interest in the electronic equipment;
 2
                    b.    shall be signed by the petitioner under penalty of perjury; and
 3
                    c.    shall set forth the nature and extent of the petitioner’s right, title, or
 4                        interest in the electronic equipment, as well as any facts supporting the
 5                        petitioner’s claim and the specific relief sought.
 6         7)       If no third-party petition is filed within the allowable time period, the
 7 United States shall have clear title to the electronic equipment, and this Preliminary Order
 8 shall become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
 9         8)       If a third-party petition is filed, upon a showing that discovery is necessary
10 to resolve factual issues it presents, discovery may be conducted in accordance with the
11 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
12 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
13 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
14 adjudication; and,
15         9)       The Court will retain jurisdiction for the purpose of enforcing this
16 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
17 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
18 Fed. R. Crim. P. 32.2(e).
19         IT IS SO ORDERED.
20
21         DATED this 21st day of June, 2021.
22
23
24
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
25
26
27
28

     Preliminary Order of Forfeiture - 4                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Andrii Kolpakov, CR18-159-RSM                            SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 Presented by:
 2
       /s/ Krista K. Bush
 3
     KRISTA K. BUSH
 4   Assistant United States Attorney
     United States Attorney’s Office
 5
     700 Stewart Street, Suite 5220
 6   Seattle, WA 98101
     (206) 553-2242
 7
     Krista.Bush@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Preliminary Order of Forfeiture - 5               UNITED STATES ATTORNEY
                                                       700 STEWART STREET, SUITE 5220
      United States v. Andrii Kolpakov, CR18-159-RSM     SEATTLE, WASHINGTON 98101
                                                               (206) 553-7970
